Title: To Thomas Jefferson from George Muter, 19 October 1780
From: Muter, George
To: Jefferson, Thomas



[Sir]
 War office Octr. 19. 1780.

I have the honour of inclosing to your Excellency, an order to the Commissary of stores to deliver Dr. Foushee Linnen and rags; and an order to Dr. Foushee to put up a small box of medicine for Hampton.
I cannot recollect ever having received from Dr. McClurg such a list as he Speaks of, nor is there any Such letter or list to be found among my papers.
The board of War the 21st of March last write to Dr. McClurg as follows.
“You are appointed one of the surgeons of the Navy, your Station Hampton, for the purpose of taking care of the seamen at that place. You are to draw the same pay and rations of Naval surgeons  and enjoy the same privileges, your appointment to take effect from the first day of this month.”
No mention is made of any allowance for his care of the garrison.
I have the honour to be Your Excellency’s most humble Servant,

George Muter C

